           Case 1:18-cv-02871-OTW Document 187 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CLAY CALLE JARA,                                              :
                                                              :
                         Plaintiff,                           :      18-CV-2871 (OTW)
                                                              :
                      -against-                               :      ORDER OF DISMISSAL
                                                              :
MANNA 2ND AVENUE LLC, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Based on the settlement agreement reached by the parties and transcribed by the court

reporter on September 20, 2021, IT IS HEREBY ORDERED THAT this action is dismissed with

prejudice and without costs except as stated in the settlement agreement on the record. The

Court retains jurisdiction pursuant to the terms of the settlement agreement. Any pending

motions are terminated as moot and all conferences and the jury trial scheduled to begin on

September 22, 2021, are cancelled. For the reasons stated on the record, the Court finds the

settlement to be fair and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2nd Cir. 2015). The parties are directed to order the transcripts of the September 20, 2021

conferences and share the cost. The Court thanks counsel and the parties for their hard work to

resolve the matter. The Clerk is directed to close the docket in this matter.

         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: September 21, 2021                                         Ona T. Wang
       New York, New York                                         United States Magistrate Judge
